[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                February 28, 2007
                               No. 06-13243                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 04-00367-CR-T-30-MAP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

THEARTIS DANIELS,

                                                            Defendant-Appellant.



                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (February 28, 2007)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Theartis Daniels appeals his convictions for conspiracy to possess with
intent to distribute cocaine, 21 U.S.C. § 846, and possession of a firearm in

furtherance of a drug trafficking crime, 18 U.S.C. § 924(c). Daniels argues that the

evidence was insufficient for a reasonable jury to conclude that Daniels knew of

the conspiracy to rob a stash house of eight to ten kilograms of cocaine and

intended to participate in it. We affirm.

        “We review a defendant’s challenge to sufficiency of the evidence de

novo.” United States v. Klopf, 423 F.3d 1228, 1236 (11th Cir. 2005). We “view

the evidence in the light most favorable to the government, with all reasonable

inferences and credibility choices made in the government’s favor.” United States

v. Martinez, 83 F.3d 371, 373-74 (11th Cir. 1996).

      “To convict a defendant for conspiracy under 21 U.S.C. § 846, the evidence

must show (1) that a conspiracy existed, (2) that the defendant knew of it, and (3)

that the defendant, with knowledge, voluntarily joined it.” United States v. Perez-

Tosta, 36 F.3d 1552, 1557 (11th Cir. 1994). A defendant can be guilty of

conspiracy even though the defendant only played a minor role and was not aware

of “all the details of the conspiracy.” Id. “The test for sufficiency of evidence is

identical regardless of whether the evidence is direct or circumstantial, and ‘no

distinction is to be made between the weight given to either direct or circumstantial

evidence.’” United States v. Mieres-Borges, 919 F.2d 652, 656-57 (11th Cir.



                                            2
1990) (quoting United States v. Gonzalez, 719 F.2d 1516, 1521 (11th Cir. 1983)).

      Daniels argues that the district court erred in denying his motion for

judgment of acquittal because no evidence introduced at trial showed that he knew

of the existence of the conspiracy or agreed to participate in it, but we disagree.

The government presented substantial evidence from which the jury could have

concluded that Daniels was a knowing and voluntary member of the conspiracy.

First, the government presented the testimony of an undercover agent, who

testified that he asked Daniels if they would split the proceeds of the robbery

evenly and heard Daniels reply “yeah.” The undercover agent also testified that he

told Daniels there were eight to ten bricks in response to which Daniels said

nothing, giving rise to an inference that Daniels understood the meaning of the

agent. Second, the government presented the testimony of Daniels’s codefendant

Timothy Williams, who testified that Daniels was a knowing participant in the

conspiracy and that Williams was carrying a firearm for use in the conspiracy.

Although Williams had testified at a previous hearing that Daniels did not know

anything about the conspiracy, the jury was free to credit the testimony of Williams

that he had lied at the previous hearing. We will not disturb the credibility findings

of the jury. See United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir.

2002). Third, Daniels testified in his defense that he did not know anything about



                                           3
the conspiracy, he did not hear the police sirens when he fled, and he did not see

the police vehicle before he crashed into it. The jury was free to disbelieve

Daniels’s testimony and consider that testimony as substantive evidence of guilt.

United States v. Brown, 53 F.3d 312, 315 (11th Cir. 1995). This deference to the

findings of the jury is especially appropriate “where the elements to be proved for a

conviction include highly subjective elements: for example, the defendant’s intent

or knowledge.” Id.

      Daniels’s convictions are

      AFFIRMED.




                                          4